Citation Nr: 1213736	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  12-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a request for waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,468.00 was timely.

2.  Whether the creation of an overpayment of pension benefits in the calculated amount of $3,468.00 was valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He died in November 2005.  The appellant is the Veteran's widow.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a determination by the Debt Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, for the Philadelphia, Pennsylvania RO.  This determination indicated that the appellant had not submitted a timely request for waiver of her indebtedness.  She subsequently initiated and perfected an appeal of this determination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the validity of the debt is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, VA sent a letter to the appellant advising her that her death pension benefits were being terminated due to a failure to submit Eligibility Verification Report forms; as such, an overpayment had been created.

2.  An August 2010 letter informed the appellant of the exact amount of her overpayment debt ($3,468.00) and that she had 180 days in which to request a waiver of the debt.

3.  In August 2011, the appellant requested a waiver of the overpayment.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA death pension benefits in the original calculated amount of $3,468.00 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, these notification requirements do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the duties specified in 38 U.S.C.A. § 5103(a) are not applicable to requests for a waiver of overpayment).  Chapter 53 of Title 38, United States Code (which governs waiver requests) contains its own notice provisions.  The Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her challenge to the determination that his request for waiver was not timely filed.  The Board concludes from that review that the requirements for the fair notice and development of the appeal have been met in this case.

Analysis

Historically, the appellant was granted VA death pension benefits in October 2006 with an effective date of December 1, 2005, based on her Social Security income.  At that time, she was informed that any changes to her income had to be immediately reported to VA.  In September 2008, information obtained through the Income Verification Match program indicated that the appellant received unearned income during 2006 which had not been reported to the VA.  In September 2008, VA sent the appellant a letter asking for confirmation of the unreported 2006 income.  Later in September 2008, the appellant submitted a VA form 21-4138 in which she confirmed that the reported income was correct.

In January 2010, a letter was sent to the appellant proposing termination of the death pension due to unreported income.  In August 2010, VA effected the termination of the pension, effective February 1, 2006.  An August 2010 letter from the VA's Debt Management Center informed her of the exact amount of her overpayment debt ($3,468.00) and of her right to dispute the debt and/or request a waiver of his obligation to repay the debt.

Later in August 2010, the appellant submitted an updated Eligibility Verification Report form.

In August 2011, the appellant submitted a VA form 5655 and requested a waiver of her overpayment.

Under governing regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

The Board recognizes that the appellant's VA form 5655 in which she requested a waiver of indebtedness is not in the claims file.  However, the underlying fact that a request for waiver was not received within 180 days of the notice of indebtedness is not in dispute.  According to the December 2011 Statement of the Case, the request for waiver was received by VA on August 15, 2011.  According to the appellant's October 2011 Notice of Disagreement, the request for waiver was submitted to VA on August 10, 2011.  Regardless of which date is correct, both dates are more than 180 days beyond the notice of indebtedness sent to the appellant on August 15, 2010.

The August 2010 letters from the RO and VA's Debt Management Center informing the appellant of the indebtedness were both sent to the appellant's address of record at that time, and there is no indication that either letter was returned as non-deliverable.  Therefore, the Board must presume that the appellant received the letters and was thereby properly notified of the reason for the termination of her pension benefits and of her right to request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).

The Board is mindful that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  However, in this particular case, the issue being decided is the timeliness of the application for waiver-not the merits of the underlying application.  As such, Schaper is not for application concerning the issue of timeliness.  The issue of the validity of the underlying debt will be discussed in the REMAND section below.

In conclusion, the evidence of record shows that the appellant's request for waiver of overpayment was not received until August 2011, more than 180 days subsequent to the Debt Management Center's August 2010 letter notifying her of the overpayment and informing her of his right to request a waiver and of the time limitation for doing so.  Review of the claims file shows no documents which could be construed as a request for waiver prior to August 2011.  The regulations set forth above require that such a request must be made within 180 days of the date of that notice and they are binding.  Thus, the appellant's request for waiver of overpayment is not timely, and must be denied.


ORDER

A request for waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,468.00 was not timely; the appeal is denied.


REMAND

In her October 2011 notice of disagreement and January 2012 perfection of the appeal, the appellant has essentially argued that the debt underlying the overpayment is not valid.

As noted above, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, she may appeal.  See also 38 C.F.R. § 1.911 (2011); VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  The RO has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the appellant.  Therefore, the case must be remanded for adjudication of the issue of the validity of the debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should locate the appellant's VA form 5655, submitted in August 2011, and associate it with the claims file.

2.  The appellant should be provided an audit of her account in writing, which clearly shows the calculation of the overpayment.  The audit and accompanying letter should clearly explain to the appellant the creation of the entire amount of the overpayment assessed against her.  A copy of the audit should be placed in the claims folder.  She should be provided an appropriate opportunity to respond.

3.  The AMC/RO should thereafter undertake any development it determines to be warranted and then adjudicate whether the overpayment at issue in this appeal was properly created and assessed against the appellant.  If the adjudication remains unfavorable to the appellant, she should be furnished a supplemental statement of the case which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 1.965(a) (2011).  This document should further reflect detailed reasons and bases for the decision reached.

4.  When the above development has been completed, the appellant should be afforded the opportunity to respond thereto.  Thereafter, the case and the IVM folder should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until notified by the AMC/RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


